Promesa de contrato de transferencia de Derechos Mineros







El presente documento privado representa la promesa de transferencia de los
derechos mineros entre las partes:







SMRL Angelo XXI, identificado con RUC 20513400609 con domicilio en Casimiro
Espejo 150 San Isidro, debidamente representado por el Sr Elmer Moises Rosales
Castillo identificado con DNI 19419605 en adelante THE PROMITENT TRANSFERENTS y
de la otra parte DANA RESOURCES una compañia registrada en el estado de Wyoming
de los Estados Unidos de America con domicilio en Dana Recursos, 24351 Pasto
Road # B, Dana Point, CA 92629, Estados Unidos, Telefono: 949-489-2400.







Debidamente representado por el Sr Yuriy Semenov, presidente de DANA RESOURCES,
de aquí en adelante THE PROMITENT BUYER ( the promitent comprador ) en los
terminos y condiciones de la siguiente manera:







PRIMERO: Sobre las concesiones mineras




SMRL ANGELO XXI es propietario de los siguientes derechos mineros:







Derecho




Minero

Codigo

 

Hect.

Titular

Estado

Proyecto




Collota XXIII

01-01806-06

600

SMRL Angelo XXI

Titulado

Collota

Collota XXIV

01-02017-06

100

SMRL Angelo XXI

Titulado

Collota

Collota XXV

01-01876-06

300

SMRL Angelo XXI

Titulado

Collota

Collota XXVI

01-03421-06

200

SMRL Angelo XXI

Titulado

Collota

Collota XXVII

01-03438-06

300

SMRL Angelo XXI

Titulado

Collota

Collota XXVIII

1-03437-06

400

SMRL Angelo XXI

Titulado

Collota

Collota XXI

01-00448-05

800

SMRL Angelo XXI

Titulado

Collota One

Collota XXIX

01-04368-07

400

SMRL Angelo XXI

Petitorio

Collota One

Collota XXXI

03-00001-08

200

SMRL Angelo XXI

Petitorio

Collota One

Collota XXIII

01-01806-06

200

SMRL Angelo XXI

Petitorio

Collota One

Infiernillo XXI

01-00594-07

1,000

SMRL Angelo XXI

Petitorio

Infernillo

Infiernillo XXII

01-00847-07

952.29

SMRL Angelo XXI

Petitorio

Infernillo

Infiernillo XXIII

01-00849-07

1,000

SMRL Angelo XXI

Petitorio

Infernillo

Infiernillo XXIV

01-00848-07

800

SMRL Angelo XXI

Petitorio

Infernillo

Elmer XXII

01-02679-09

900

SMRL Angelo XXI

Petitorio

Las Horquetas

Locroja XXI

01-00595-07

600

SMRL Angelo XXI

Titulado

Locroja

Oro Chicama

 XXI

01-00596-07

1,000

SMRL Angelo XXI

Titulado

Oro Chicama

Turmalina XXII

01-04120-07

199.90

SMRL Angelo XXI

Petitorio

Turmalina

Turmalina XXIV

01-05039-06

400

SMRL Angelo XXI

Petitorio

Turmalina

SEGUNDO : ESTADO ACTUAL




THE PROMITENT BUYER conoce el estado actual de los derechos mineros del Collota
XXIII, Collota XXIV, Collota XXIV, Collota XXVII y Collota XXVII que se
encuentra en la etapa de inscripción de resolución del contrato anterior con la
Compañia Century, asimismo conocen el Collota XXIX, Collota XXXI, Infiernillo
XXIV, Elmer XXII, Turmalina XXII y Turmalina XXIV los cuales se encuentran en la
etapa de petitorio por titularse.







TERCERO: Sobre los pagos




A través de este contrato LA PROMITENT TRANSFERENTS se comprometen a transferir
los derechos mineros especificadas en la primera clausula a THE PROMITENT BUYER
(DANA RESOURCES). El precio de la transferencia mutuamente acordado entre las
partes es de veinticinco millones de acciones de DANA RECOURCES, acciones que
serán entregadas a la THE PROMITENT TRANSFERENTS (SMRL ANGELO XXI)  a la firma
de la escritura pública de transferencia de los derechos mineros a THE PROMITENT
BUYER (DANA RESOURCES).




Adicionalmente THE PROMITENT BUYER (DANA RESOURCES) pagará a THE PROMITENT
TRANSFERENTS una regalia (extención) de la producción neta (NSR) de 1.5% de
producto neto de los derechos mineros indicados en el presente contrato.




CUARTO: El término

 El término de este contrato será de dos meses  partir de la fecha de la firma
de este documento y vencerá automáticamente.




QUINTO: GASTOS




Todo lo referente a lo legal, notaria y gastos de registro de la transferencia
de los derechos mineros será responsabilidad de THE PROMITENT BUYER (the
promitent comprador).




Solo será obligación de THE PROMITENT TRANSFERENT (the promitent vendedor)
demostrar mediante escritura pública que la SMRL ANGELO XXI de dueña de las
propiedades indicadas en el presente contrato, lo que será suficiente para
firmar la escritura pública con la PROMITENT BUYER y será de cuenta de la
PROMITENT BUYER todos los gastos en que incurra las inscripciones en los
registros públicos de minería de los derechos mineros indicados en el presente
documento.




 SEXTO: Resolución Controversias




Las partes acuerdan que cualquier controversia que surja con respecto a la
interpretación y la validez del presente contrato será objeto de la conciliación
extra judicial y en caso de que se conveirte en una cuestión a resolver, las
cuestiones de litigio pueden ser sometidos al arbitraje de un solo árbitro.
Además, este contrato se regirá por la legislación peruana.




La dirección única establecida por las partes esta en la introducción [one line
illegible]




Hecho en dos ejemplares de un mismo tenor y con un único objetivo, y firmado en
Lima el 8 de marzo de 2008.













ENGLISH TRANSLATION







LETTER OF INTENT FOR TRANSFER OF MINERAL RIGHTS




This document represents our intent to transfer mineral rights between the
parties:




SMRL Angelo XXI, corporate number RUC 20513400609 with domicile on Casimiro
 Espejo 150 San Isidro, duly represented by Mr. Elmer Moises Rosales Castillo,
Peruvian national identification card 19419605 (hereafter, the “Promising
Transferor”)  and




DANA RESOURCES, a company registered in the state of Wyoming with domicile at
24351 Pasto Road #B, Dana Point California 92629, United States of America,
telephone (949) 489-2400, duly represented by Mr. Yuriy Semenov, President of
Dana Resources (hereinafter the “Promising Buyer”) on the following terms and
conditions:




FIRST: Regarding the mineral concessions; SMRL Angelo XXI is the owner of the
following mineral rights:




Mineral

Area in

Right

File No.

 

Hect.

Titleholder

Status

Project




Collota XXIII

01-01806-06

600

SMRL Angelo XXI

Patented

Collota

Collota XXIV

01-02017-06

100

SMRL Angelo XXI

Patented

Collota

Collota XXV

01-01876-06

300

SMRL Angelo XXI

Patented

Collota

Collota XXVI

01-03421-06

200

SMRL Angelo XXI

Patented

Collota

Collota XXVII

01-03438-06

300

SMRL Angelo XXI

Patented

Collota

Collota XXVIII

1-03437-06

400

SMRL Angelo XXI

Patented

Collota

Collota XXI

01-00448-05

800

SMRL Angelo XXI

Patented

Collota One

Collota XXIX

01-04368-07

400

SMRL Angelo XXI

unpatented

Collota One

Collota XXXI

03-00001-08

200

SMRL Angelo XXI

unpatented

Collota One

Collota XXIII

01-01806-06

200

SMRL Angelo XXI

unpatented

Collota One

Infiernillo XXI

01-00594-07

1,000

SMRL Angelo XXI

unpatented

Infernillo

Infiernillo XXII

01-00847-07

952.29

SMRL Angelo XXI

unpatented

Infernillo

Infiernillo XXIII

01-00849-07

1,000

SMRL Angelo XXI

unpatented

Infernillo

Infiernillo XXIV

01-00848-07

800

SMRL Angelo XXI

unpatented

Infernillo

Elmer XXII

01-02679-09

900

SMRL Angelo XXI

unpatented

Las Horquetas

Locroja XXI

01-00595-07

600

SMRL Angelo XXI

Patented

Locroja

Oro Chicama

 XXI

01-00596-07

1,000

SMRL Angelo XXI

Patented

Oro Chicama

Turmalina XXII

01-04120-07

199.90

SMRL Angelo XXI

unpatented

Turmalina

Turmalina XXIV

01-05039-06

400

SMRL Angelo XXI

unpatented

Turmalina




SECOND: Current Status




The Promising Buyer is aware of the current status of the mineral rights of
Collota XXIII, Collota XXIV, Collota XXVI, Collota XXVII and Collota XXVII which
are in the process of reversing the registration into the name of the Century
Company under a prior contract. In addition the Promising Buyer is aware that
Collota XXIX, Collota XXXI, Collota XXXII, Infernillo XXI, Infernillo XXII,
Infernillo XXIII, Infernillo XXIV, Elmer XXII, Urmalina XXIi and Turmalina XXIV
are all in the process of being patented.




THIRD: Payments




In accordance with this agreement, the Promising Transferor is committing to
transfer the mineral rights set forth in Clause FIRST to the Promising Buyer
(Dana Resources). The price for the transfer is mutually agreed between the
parties to be is Twenty Five Million Shares of Dana Resources, which shares will
be delivered to the Promising Transferor (SMRL Angelo XXI) at the time of
execution of the deed for the transfer of the mineral rights to the Promising
Buyer (Dana Resources.)




Additionally, the Promising Buyer (Dana Resources) will pay to the Promising
Transferor a Net Smelter Royalty equal to 1.5% of the net production from the
mineral rights which are the subject of this letter of intent.




FOURTH: Term

 

The term of this contract is two months from the date of signature hereof and
will expire automatically.




FIFTH: Expenses




All of the legal, notary and expenses of recording the transfer of the mineral
rights will be borne by the Promising Buyer (Dana Resources).




The Promising Transferor’s only obligation will be to demonstrate via the public
record that SMRL Angelo Xxi is owner of the properties which are the subject of
this agreement, sufficient to deed such to the Promising Buyer, and it will be
the expense of the Promising Buyer to pay the costs of the registration of the
mineral rights which are the subject of this agreement.




SIXTH: Resolution of Disputes




The parties agree that should a dispute arise between them with respect to the
interpretation or the validity of this agreement, the same shall be resolved by
extra-judicial means and the parties agree to submit the dispute to arbitration
by one arbitrator. In addition, this agreement will be governed by Peruvian law.




The sole address set forth by the parties is contained in the preamble to this
agreement [illegible text]




Made in two counterparts and executed in Lima the 8th day of March 2008.




ANGELO SMRL XXI

DANA RESOURCES




/s/ Elmer Moises Rosales Castillo

/s/ Yuriy Semenov



